DETAILED ACTION
This office action is in response to the communication received February 9, 2021 concerning application number 15/113,205.
The amendments of claims 16 and 38 as well as the addition of claim 43 and the filed IDS are acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding “drug delivery mechanism” are not persuasive. Applicant argues that because one of ordinary skill in the art would understand what a drug delivery mechanism is, there is no requirement that it be interpreted under 112 (f). There is a three prong analysis to decide whether 35 USC 112(f) will be applied to a claim limitation (see MPEP 2181(I)): 
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
In this case, the claim limitation uses the generic placeholder “mechanism,” which is modified by functional language of “drug delivery” and there is not sufficient structure, material, or acts in the claim provided for performing the claimed function. Applicant alleges that one of ordinary skill would understand what a drug delivery mechanism is but as no sufficient structure, material, or acts is provided in the claim, similar to the term “colorant selection mechanism”, which was found to not connote sufficient structure to a person of ordinary skill in the art to avoid 112, sixth paragraph interpretation (see MPEP 2181(I)(C). Additionally, Applicant merely concludes that one of ordinary skill in the art would understand what a drug delivery mechanism is without explaining any details about what structure, material or acts one of ordinary skill in the art would expect the drug delivery mechanism to encompass – basically the reasoning one of ordinary skill in the art would not be interpreting this limitation under 112 (f). 
Applicant’s arguments with respect to claim(s) 16 and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drug delivery mechanism” in claim 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-20, 24, 29, 38-40, 42, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilson (US 4,153,185) in view of Grant (US 4,657,159) and further in view of Ekenstam et al. (US 4,072,249).
Regarding claims 16 and 38, Nilson discloses a reservoir for a liquid medicament (see Figs. 1, 5-6), the reservoir comprising: a first boundary portion 1a, a second boundary portion 1b, wherein the first boundary portion and the second boundary portion form a cavity to receive a medicament (see col. 1, l. 5, fluid could be a liquid medicament), and at least one outlet port 4, 14 (see Figs. 5, 6, also alternatively port of 17) in fluid connection with the cavity and intersecting the first portion, wherein the first boundary portion and the second boundary portion are mutually bonded along a circumferentially extending seam (see Figs. 1,5, 6; col. 2, ll. 2-5). 
Nilson does not specifically disclose the first boundary portion is flexible and the second boundary portion is rigid, though Nilson discloses that it may be noted that in order to make the desired function on of the boundary portions may be flexible and one may be rigid such that one boundary portion may collapse into the other (see Fig. 3, col. 1, ll. 49-56; col. 2, ll. 5-12). Nilson also discloses that in cases where it is possible to arrange the filling in some other way the portion 1a may also define one part of the self-closing closure and as to the rest the invention may be varied in several respects (see col. 4, ll. 18-22).
Grant discloses a container for dispensing stored material which has a meniscus shape, a convex part received into the pale of a user’s hand and a lid forced into a concave region to dispense material stored in the concave region, along with an opening on the lid allowing for dispensing the material, the dispensing accomplished by holding the device in the user’s palm and so that the convex part lies across the palm and the fingers engage the lid, pushing down to efficiently expel the stored material via the lid being pressed into the cavity, specifically taking advantage of the natural tendency in which the fingers squeeze, resulting in efficient dispensing of the material (see Abstract, col. 1, ll. 39-55; col. 3, ll. 41-54). Grant further discloses the lid being flexible (see cl. 1) and the receptacle being less flexible than the lid (see cl. 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the container have a meniscus shape along with the first boundary portion (lid) be the flexible portion and the second boundary portion be the rigid portion such that the first boundary portion can be pushed down towards the second boundary portion to expel fluids, this configuration shape and capability of the top portion with aperture disclosed by Grant, allowing for the advantage of the natural tendency in which the fingers squeeze, resulting in efficient dispensing of the material.
	Nilson and Grant do not specifically teach the first boundary portion is opaque and the second boundary portion is transparent. 
	Ekenstam discloses a reservoir for a liquid medicament wherein a boundary portion that is flexible is opaque (see col. 2, ll. 8-9; col. 4, ll. 49-55, metal foil is opaque) and wherein a boundary portion that is rigid is transparent (see col. 2, ll. 8-9; col. 4, ll. 49-55). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the boundary portion that is flexible, the first boundary portion, be a metal foil and therefore opaque, such as disclosed by Ekenstam, and to have the boundary portion that is rigid, the second boundary portion, be glass and therefore transparent, as is disclosed by Ekenstam, as this configuration of materials would allow for the rigidity and flexibility of the second boundary portion and first boundary portion.
	Regarding claim 17, teachings of Nilson, Grant, and Ekenstam are described above and further disclose the first boundary portion is stretchable (see rejection of claim 16 above, metal foil that can be pushed down towards second boundary portion would be stretchable). 
	Regarding claim 18, teachings of Nilson, Grant, and Ekenstam are described above and further disclose the second boundary portion comprises at least one inflexible material (see rejection of claim 16 above, glass). 
	Regarding claim 19, teachings of Nilson, Grant, and Ekenstam are described above and further disclose the first boundary portion is collapsible onto or into the second boundary portion (see rejection of claim 16 above, first boundary portion due to flexibility would be able to collapse into the second boundary portion in order to dispense material from the outlet port on the first boundary portion).
	Regarding claim 20, teachings of Nilson, Grant, and Ekenstam are described above and further disclose the first boundary portion and the second boundary portion are impervious to gases and fluids (see rejection of claim 16 above, metal foil and glass are impervious to gases and fluids and also would have to be in order to contain the liquid in the reservoir). 
	Regarding claim 24, teachings of Nilson, Grant, and Ekenstam are described above and further disclose the second boundary portion comprises a glass (see rejection of claim 16 above). 
	Regarding claim 29, teachings of Nilson, Grant, and Ekenstam are described above and while Nilson discloses the cavity at least partially filed with a liquid (see col. 1, l. 5), these references as described above do not specifically teach the liquid being a liquid medicament. 
Ekenstam discloses it is well known for a cavity of a reservoir to contain a liquid medicament (see col. 1, ll. 7-10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have the liquid be a liquid medicament, Ekenstam disclosing it is well known for a cavity of a reservoir to contain a liquid medicament and having the liquid medicament in the reservoir allowing for the easy transport and dispense of the liquid medicament for treatment. 
Regarding claim 39, teachings of Nilson, Grant, and Ekenstam are described above and further disclose the outlet port is integrated into the first boundary portion (see Fig. 1). 
Regarding claim 40, teachings of Nilson, Grant, and Ekenstam are described above but as described above do not specifically disclose the outlet port comprises a tube portion integrally formed with a deformable or flexible material of the first boundary portion, though these references as described above disclose a deformable or flexible material of the first boundary portion (see rejection of claim 16, material of the first boundary portion is flexible).
	Ekenstam discloses an outlet port of a boundary portion comprising a tube port integrally formed with the material of the boundary portion on which it sits, with a cap being placed on the tube port (see Figs. 7-10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the outlet port of Nilson, Grant, and Ekenstam comprise a tube port integrally formed with the material of the boundary portion on which it sits, with a cap being placed on the tube port, as disclosed by Ekenstam, in order to provide a sort of spout so that the liquid does not immediately splash out and create a mess once the first boundary portion first starts being pressed. 
Regarding claim 42, Nilson, Grant, and Ekenstam are described above and Nilson further discloses the outlet port is sealed with a seal penetrable by an injection needle (see col. 1, ll. 59-62). 
Regarding claim 43, teachings of Nilson, Grant, and Ekenstam are described above but as described above do not specifically disclose the outlet port comprises a tube port protrusding outwardly from the first boundary portion
	Ekenstam discloses an outlet port of a boundary portion comprising a tube port protruding outwardly from the first boundary portion, with a cap being placed on the tube port (see Figs. 7-10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the outlet port of Nilson, Grant, and Ekenstam comprise a tube port protruding outwardly from the boundary portion on which it sits, with a cap being placed on the tube port, as disclosed by Ekenstam, in order to provide a sort of spout so that the liquid does not immediately splash out and create a mess once the first boundary portion first starts being pressed. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nilson in view of Grant and further in view of Ekenstam as applied to claim 16 above, and further in view of Giblin et al. (US 6,756,350).
Regarding claim 23, teachigns of Nilson, Grant, and Ekenstam are described above but do not specifically disclose the second boundary portion is dyed. 
Giblin discloses a glass of a container being dyed via F-dye to reduce the destruction of the contents by UV light (see col. 1, ll. 54-57). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the glass of the boundary portion be dyed via F-dye to reduce the destruction of the contents by UV light, as disclosed by Giblin.
Claim 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nilson in view of Grant and further in view of Ekenstam as applied to claim 16 above, and further in view of Sakamoto (US 6,063,058).
Regarding claims 25-28, teachings of Nilson, Grant, and Ekenstam are described above but these do not specifically disclose the first boundary portion comprising at least one of an elastomeric material, a flexible thermoplastic material or a polymeric material; the first boundary portion comprises a multilayer structure with an opaque metal foil; and the first boundary portion is laminated or coated. 
Sakamoto discloses a reservoir holding liquid medicine, the reservoir comprised of synthetic resin film laminated by a metal foil (which would be opaque due to characteristics of metal foil), this portion of the reservoir being comprised of an elastic material (see col. 5, ll. 52-63), thereby being a multilayer structure. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first boundary portion comprised a multilayer structure of synthetic resin film laminated by a metal foil, this portion of the reservoir being comprised of an elastic material, Sakamoto disclosing this structure used to securely contain liquids in a reservoir and elasticity allowing for the metal foil and flexibility disclosed by Nilson, Grant, and Ekenstam.  

Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art found is Nilson, Grant, and Ekenstam which does not disclose the required connector configured to attach the outlet port with a drug delivery mechanism (see para. 59 of published specification of the current application describing drug delivery mechanism as pen-type injector or infusion pump). Furthermore, a person of ordinary skill in the art would not be motivated to add such a connector configured to attach the outlet port with a drug delivery mechanism, as it would negatively affect the capability of holding and therefore advantage of the natural tendency in which the fingers squeeze, resulting in efficient dispensing of the material, as it would be more complex to use such a reservoir that has the required connector and attached drug delivery mechanism. Additionally, no prior art was found to address such a deficiency. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sutherland (US 2013/0292414, disclosing a dispensing device with flexible walls, Ohlsson (US 7,059,487 disclosing a collapsible semi-rigid container, and Lifshey (US 6,544,213), disclosing a dispensing device with a collapsible/flexible portion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781